On Second Motion for Rehearing.
Appellees now argue that the contents of the alleged lost letter show that it does not constitute or contain any admissions by Wash Patterson as to the property being community property. The contents of the letter were testified to by Ben Hays, as shown by appellants’ bill of exception No. 3, and is as follows: “Well, he told my wife he went to consult Judge Greenwood about his property, and that Judge Greenwood advised him not to divide his property if he wanted it as a homestead, to let it stay together until after his death, and then it would be divided equally among his children — that property. That is what he wrote in the letter.”
We agree with the contention advanced. All that Wash Patterson said was that he went to consult Judge Greenwood. The rest of the letter is what his lawyer told him.
Judge Greenwood told him, according to the testimony, that after his death his property would be divided equally between his children. He had children other than those by his first wife. If the property was community property it would not be divided equally between his children by his first wife and his children by his subsequent wives. It would seem that the letter, instead of being an admission that the property was community property would be a denial of such fact.
Appellant was not injured by the exclusion of the alleged lost letter, inasmuch as it did not contain an admission against interest by Wash Patterson.
Appellees’ motion for a rehearing will be granted, our judgment entered herein reversing and remanding the cause will be set aside and judgment now entered affirming the judgment of the trial court.